Exhibit 10.2

AMERICAN TOWER CORPORATION

SEVERANCE PROGRAM

 

 

Effective as of March 2, 2009

 

 

ARTICLE 1

PURPOSE

1.1 Establishment: American Tower Corporation (the “Company”) hereby adopts
effective as of March 2, 2009 and as part of the American Tower Corporation
Benefits Plan (the “Benefits Plan”), a severance program for the benefit of its
employees eligible hereunder, which shall be known as the American Tower
Corporation Severance Program (the “Severance Program” or the “Program”). The
Severance Program is a Contract under the Benefits Plan. This document describes
the features of the Benefits Plan that are unique to the Severance Program.
Other features of the Severance Program are located in the policies, documents
and rules governing the Benefits Plan.

1.2 Purpose: The purpose of the Severance Program is to provide transition
assistance in the form of severance benefits for Eligible Employees in the event
of a Qualifying Termination.

1.3 Effect of Prior Severance Pay Programs, Plans or Arrangements: The Program
supersedes and replaces any prior severance pay programs, plans and arrangements
(whether written or oral) for any Participant.

ARTICLE 2

DEFINITIONS

Whenever used in this Program, the following words and phrases have the meanings
set forth below unless the context plainly requires a different meaning, and
when the defined meaning is intended, the term is capitalized. Capitalized terms
not defined below have the meanings set forth in the Benefits Plan.

2.1 Acquirer(s): the person(s) or entity(ies) that acquire(s) the stock or
assets of the Company in a Change of Control, and includes persons or entities
(a) that directly or indirectly control such person(s) or entity(ies) and
(b) that are controlled by or are under direct or indirect common control with
such person(s) or entity(ies).

2.2 Base Earnings: means a Participant’s weekly rate of pay as of the date of
the Qualifying Termination, exclusive of overtime, bonuses, commissions or other
forms of premium, equity and/or incentive pay; provided that, if specifically
provided for in the Severance Policy applicable to the Participant, Base
Earnings shall also include, for a Participant who is a

 

Page 1 of 8



--------------------------------------------------------------------------------

sales manager or account manager and who participates in an Employer plan or
arrangement that provides for quota-based commissions, the weekly amount that
would be payable to such Participant with respect to his or her annualized
Commission Target related thereto, calculated as if such Commission Target was
paid on a weekly basis.

2.3 Benefits Plan: has the meaning set forth in Section 1.1.

2.4 Cause: (a) gross negligence or material willful misconduct in the
performance of a Participant’s duties and responsibilities; (b) insubordination;
(c) conviction of a crime involving moral turpitude or imprisonment for any
crime; (d) material violation of any agreement with an Employer to which the
Participant is a party; or (e) any act or omission by the Participant resulting
or intended to result in personal gain at an Employer’s expense or harm to an
Employer, its interests or its reputation.

2.5 Change of Control: a transaction designated by the Board prior to the
Closing Date as a Change of Control for purposes of this Severance Program, such
as a sale of stock, a merger or other reorganization, or a sale of all or
substantially all of the assets of the Company, that has the result that the
majority ownership of the Company or its assets is thereafter held by persons
not shareholders of the Company immediately prior to such transaction.

2.6 Closing Date: the date on which the Change of Control occurs.

2.7 Commission Target: means, for a Participant who is a sales manager or
account manager under an Employer plan or arrangement that provides for
quota-based commissions, the amount of commission that would have been paid to
such Participant had the Participant not experienced a Qualifying Termination
prior to the payment thereof, assuming 100% achievement of applicable targets or
quotas by the Participant under such plan or arrangement.

2.8 Confidentiality and Restrictive Covenants Agreement: an agreement, in a form
satisfactory to the Company, that restricts the Participant from using
confidential information of the Company and any affiliate, from competing with
the Company or any affiliate, from soliciting any employees of the Company or
any affiliate, and disparaging the Company or any affiliate.

2.9 Company: has the meaning set forth in Section 1.1.

2.10 Employer: the Company and any affiliate that is designated by the Company
as a participating company. As of the Effective Date, the following affiliates
are participating companies: American Towers, Inc. and ATC Tower Services Inc.

2.11 Effective Date: means March 2, 2009.

2.12 Eligible Employee: an individual who is a common law employee of an
Employer working in the United States; provided, however, that the term shall
not include: (a) temporary or irregular employees or contractors;
(b) independent contractors; (c) leased employees within the meaning of
Section 414(n) of the Code; (d) except to the extent specifically bargained for,
members of a collective bargaining unit; and (e) employees of any foreign
affiliates (other than individuals designated as “expatriate employees” by the
Plan Administrator); and provided, further, that any individual described in
subparagraph (b) of this Section shall remain ineligible to participate in the
Program, notwithstanding any re-characterization of the individual as an
employee for any federal, state or local law purpose.

 

Page 2 of 8



--------------------------------------------------------------------------------

An employee who is not regularly scheduled to work at least 20 hours per week
and who has not been employed by an Employer for a continuous period of at least
90 days shall not be treated as an Eligible Employee for purposes of this
Program.

2.13 Good Reason: means, without the written consent of a Participant, (i) a
material diminution of a Participant’s annual Base Earnings; (ii) a material
diminution of a Participant’s authority, duties or responsibilities; or (iii) a
relocation of a Participant’s worksite of more than 50 miles from his or her
existing worksite; provided, that the Participant has provided Employer written
notice of the existence of the condition(s) within 60 days of its initial
existence, and the Employer has failed to remedy the condition(s) after 30 days
of receiving such notice from the Participant.

2.14 Participant: every Eligible Employee other than an employee who, at the
time of the Qualifying Termination, is subject to an individual agreement with
an Employer that provides for severance benefits that are different from those
provided hereunder.

2.15 Performance Reasons: a substantive violation by a Participant of an
applicable Employer policy or procedure or the performance by a Participant of
his or her job or position in a manner deemed by an Employer to be
unsatisfactory.

2.16 Program or Severance Program: this American Tower Corporation Severance
Program, as set forth herein, with any and all supplements and amendments hereto
that may be in effect.

2.17 Pro-Rated Bonus Payment: the portion of Severance Benefits that are payable
based on a pro rata share of a cash bonus and/or commission payment that would
have been made to a Participant under an Employer bonus or commission plan or
arrangement (but with no double counting of any bonus or commission arrangement
in the calculation of the Severance Benefits hereunder) had the Participant not
experienced a Qualifying Termination. The amount paid will be pro rated based on
the number of days of service in the relevant period completed as of the date of
the Qualifying Termination to the total number of days of service in the
relevant bonus or commission period, and shall be determined assuming all goals
and objectives for such bonus or commission plan or arrangement had been 100%
achieved.

2.18 Qualifying Termination: means the termination of a Participant’s employment
by an Employer solely as a result of the Employer’s elimination of his or her
job or position; provided that, if specifically provided for in the Severance
Policy applicable to the Participant, a Qualifying Termination shall also
include the termination of such Participant’s employment by the Participant for
Good Reason. Termination of a Participant’s employment for any other reason,
including, by way of illustration and not limitation, (i) voluntary termination
by the Participant (other than for Good Reason, if applicable), (ii) the
termination by an Employer of a Participant for Cause, or (iii) the termination
by an Employer of a Participant for Performance Reasons, shall not constitute a
Qualifying Termination.

 

Page 3 of 8



--------------------------------------------------------------------------------

2.19 Separation and Release Agreement: an agreement and general release, in a
form satisfactory to the Company, that releases and forever discharges the
Company and its affiliates, officers and directors from all claims and damages
that the Participant may have in connection with or arising out of his or her
employment or the termination of employment with the Company or any affiliate.

2.20 Severance Benefits: the benefits provided hereunder, as determined pursuant
to Article 3.

2.21 Severance Pay: the portion of Severance Benefits that are payable based on
a Participant’s Base Earnings.

2.22 Severance Period: the period equal to the total number of weeks of Base
Earnings to be paid as Severance Pay hereunder.

2.23 Severance Policies: the policies listed on Exhibit A, as amended and in
effect from time to time, that provide the specific benefit entitlement
available under this Program to a Participant based on his or her job category
at the time of the Qualifying Termination. The terms of each such Severance
Policy shall be incorporated herein and made a part hereof. No Participant shall
be entitled to Severance Benefits under more than one Severance Policy and the
Plan Administrator shall have sole discretion to determine which Severance
Policy shall apply to a Participant.

2.24 Year of Service: each 12-month period of continuous service as an employee,
commencing on a Participant’s most recent date of hire with an Employer. A
Participant shall not be given credit for a Year of Service unless he or she
completes a full 12-month period of continuous service as an employee.

ARTICLE 3

BENEFITS

3.1 Eligibility for Severance Benefits: A Participant shall become entitled to
Severance Benefits under this Program in the event he or she experiences a
Qualifying Termination, subject to the following:

(a) For purposes of this Program and all Severance Policies hereunder, the
determination of whether a Participant has experienced a Qualifying Termination,
including, by way of illustration and not limitation, whether a termination is
for (i) Cause, (ii) Performance Reasons or (iii) Good Reason, will be made by
the Plan Administrator, in its sole and absolute discretion, and such
determination will be conclusive and binding on the Participant.

(b) A Participant shall not be eligible for Severance Benefits hereunder unless
the Participant shall have experienced a Qualifying Termination.

(c) No amount will be payable hereunder if the Participant dies prior to a
proposed date of a Qualifying Termination.

 

Page 4 of 8



--------------------------------------------------------------------------------

(d) A Participant shall not be eligible for Severance Benefits hereunder if the
Participant is terminated by an Employer for Cause or for Performance Reasons or
if the Participant quits (unless the Participant quits for Good Reason and the
Severance Policy applicable to the Participant permits Severance Benefits under
such circumstances).

(e) A Participant shall not be eligible for Severance Benefits hereunder if the
Participant has been offered other employment by an Employer or by a successor
entity (as hereinafter defined) in the same or a similar position as
Participant’s position and that is at the same location or within 50 miles of
Participant’s worksite, as of the date he or she was notified of his or her
proposed Qualifying Termination. For this purpose, a successor entity to an
Employer shall mean a corporation or organization resulting from (i) the merger,
consolidation or share exchange involving the Employer in which the Employer is
not the surviving corporation, or (ii) any corporation or organization
succeeding to substantially all of the assets and business of the Employer.

(f) A Participant must satisfy each of the following conditions in order to
receive Severance Benefits hereunder:

 

  (i) The Participant must not have notified an Employer (whether orally or in
writing) of his or her intention to terminate employment with the Employer for
any reason (including, by way of illustration and not limitation, voluntary
resignation, normal retirement or early retirement) prior to the Employer’s
announcement of the proposed Qualifying Termination (other than a notice
provided by a Participant in the case of a termination for Good Reason, if
applicable under the Severance Policy for the Participant); and

 

  (ii) The Participant must not be on a leave of absence as of the date of the
Qualifying Termination; and

 

  (iii) The Participant must sign, and not revoke, if applicable, within the
period specified therein, a Separation and Release Agreement, and if provided
for under the applicable Severance Policy, a Confidentiality and Restrictive
Covenants Agreement and any other agreement(s), in each case in a form
satisfactory to the Company.

3.2 Severance Benefits: A Participant’s Severance Benefits, including Severance
Pay and Pro-Rated Bonus Payment, will be the amount determined under the
applicable Severance Policy for the Participant’s position in effect as of the
date of the Qualifying Termination.

3.3 Time and Manner of Payment: Payments hereunder will be made as follows:

(a) The Employer shall make payments of Severance Pay and any Pro-Rated Bonus
Payment in a lump sum on the first scheduled payroll date following execution of
the agreements required by Section 3.1(f)(iii) hereof and the applicable
Severance Policy or, if later, the first scheduled payroll date following the
expiration of any applicable revocation period under such agreements; provided,
however, that to the extent any such agreements required by Section 3.1(f)(iii)
hereof have been executed and not revoked, and payments have not been made as of
the date 60 days following the date of the

 

Page 5 of 8



--------------------------------------------------------------------------------

Qualifying Termination, all payments shall be made on such date. Notwithstanding
the foregoing, all payments hereunder shall be subject to the provisions set
forth in Section 4.4 hereof related to compliance with Code Section 409A.

(b) The Company shall withhold from any payments all federal, state, local or
other taxes that are legally required to be withheld.

(c) Any payments due hereunder for Severance Pay and Pro-Rated Bonus Payment
shall be reduced by any other severance or termination payment due to a
Participant, including, by way of illustration and not limitation, any amounts
paid pursuant to federal, state or local government worker notification (e.g.,
Worker Adjustment and Retraining Notification (W.A.R.N.) Act) or office closing
requirements, any amounts owed a Participant pursuant to a contract with an
Employer and amounts paid to a Participant placed in a temporary layoff status
(often referred to as a furlough), which immediately precedes the commencement
of Severance Benefits hereunder. In addition, to the extent any federal, state
or local government regulation provides for payments related to accrued wages,
bonuses, commissions, reimbursements, flextime or other benefits in an amount or
manner different from the Employer’s policies and programs, including this
Program, any payments hereunder for Severance Pay and Pro-Rated Bonus Payment
shall be offset by such amounts.

3.4 Rehire: If a Participant who receives payments hereunder for Severance Pay
and Pro-Rated Bonus Payment is reinstated, he or she will not be required to
reimburse the Employer for any payments received prior to being rehired. Any
unpaid Severance Pay and Pro-Rated Bonus Payment will be forfeited upon a
Participant’s rehire by an Employer.

3.5 Subsequent Employment: A Participant who receives payments hereunder for
Severance Pay and Pro-Rated Bonus Payment shall not be required to mitigate the
amount of any such payments by seeking other employment or otherwise, and
subject to Section 3.4 hereof, no such payment shall be offset or reduced by the
amount of any compensation provided to the Participant in any subsequent
employment.

3.6 Accrued Wages and Expense Reimbursements: In addition to the Severance
Benefits under this Program, a Participant that experiences a Qualifying
Termination shall be entitled to: (1) accrued wages due through the date of the
Qualifying Termination in accordance with the Employer’s normal payroll
practices; (2) reimbursement for any unreimbursed business expenses properly
incurred by the Participant prior to the date of the Qualifying Termination in
accordance with the Employer’s policy (and for which the Participant has
submitted proper documentation as may be required by the Employer); and (3) any
accrued but unused flextime pay. In addition, a Participant that is subject to
an Employer commission plan or arrangement shall receive all commissions
properly earned, but not yet paid, in accordance with the terms of such plan or
arrangement. All payments shall be subject to proper tax withholding.

3.7 Settlement of Accounts: The Company may deduct (after all applicable tax
withholdings have been deducted) from payments hereunder any indebtedness,
obligation or liability owed by the Participant to an Employer as of his or her
date of termination, as permitted under applicable law.

 

Page 6 of 8



--------------------------------------------------------------------------------

ARTICLE 4

MISCELLANEOUS

4.1 Employment Status: This Severance Program does not constitute a contract of
employment or impose on an Employer any obligation to retain any Eligible
Employee as an employee or to change any employment policies of an Employer.
Upon a Qualifying Termination hereunder, an Eligible Employee will thereafter
cease to be an employee for any purpose.

4.2 Right to Amend or Terminate: The Company, by action of the Board or its duly
authorized delegee, reserves the right at any time and from time to time to
amend or terminate this Severance Program; provided, however, that subsequent to
any Closing Date, the Program and each of the Severance Policies, all as in
effect at the Closing Date, shall be maintained in substance and effect for at
least 24 months following any Closing Date, subject only to administrative,
process or other amendments or changes that do not materially affect the rights
of Eligible Employees hereunder. In the event a Change of Control is structured
as a sale of all or substantially all of the assets of the Company, the Company
will negotiate for the Acquirer to assume and perform the obligations of the
Company hereunder.

4.3 Large Scale Reduction in Force: In the event of a large scale reduction in
force and except as otherwise limited by Section 4.2, the Company reserves the
right, on its behalf and on behalf of all Employers, to reduce, due to economic
factors, the benefits set forth in Article 3 of the Severance Program.

4.4 Code Section 409A: It is the intention of the parties that no payment or
entitlement pursuant to this Program will give rise to any adverse tax
consequences to any person pursuant to Code Section 409A. The Administrator
shall interpret and apply the Program to that end, and shall not give effect to
any provision herein in a manner that reasonably could be expected to give rise
to adverse tax consequences under Code Section 409A; provided, however, that
nothing herein shall require an Employer to provide a Participant with any
gross-up for any tax, interest or penalty that may be incurred under Code
Section 409A or otherwise. Any reimbursement due or expenses to be paid under
any provision of this Severance Program shall be paid not later than March 15 of
the year following the year in which the expense is incurred. In the case of any
payment on termination (other than in compliance with the requirements of Treas.
Reg. §1.409A-1(b)(9)(iii) or (v) or of any successor thereto or any other
provision that exempts a payment from Code Section 409A and other than any
payment that is a “short-term deferral” within the meaning of Treas. Reg.
§1.409A-1(b)(4)(i)) while a Participant is a specified employee within the
meaning of Code Section 409A(a)(2)(B)(i), in no event will such payment be made
earlier than six months after the Participant’s “separation from service” within
the meaning of Treas. Reg. §1.409A-1(h). In the event that, due to Code
Section 409A, a Participant does not receive one or more cash payments that
would otherwise be due during that six-month period, all such delayed payments
will be made on the first day after the six-month anniversary of his or her
“separation from service” within the meaning of Treas. Reg. §1.409A-1(h), and
thereafter any remaining payments shall be made in accordance with any existing
schedule.

 

Page 7 of 8



--------------------------------------------------------------------------------

EXHIBIT A

 

Policy No.

  

Title

COR-POL-230    Severance Policy - Executive Vice Presidents and Chief Executive
Officer COR-POL-220    Severance Policy - Vice Presidents and Senior Vice
Presidents COR-POL-210    Severance Policy - Managers and Directors COR-POL-200
   Severance Policy - Employees and Supervisors

 

Page 8 of 8